Exhibit 10.1

 

EXECUTION VERSION

 

STOCKHOLDER AGREEMENT

 

This STOCKHOLDER AGREEMENT (this “Agreement”) is made and entered into as of
March 29, 2015, by and between CIBER, Inc., a Delaware corporation (the
“Company”), and Bobby G. Stevenson, the 1989 Bobby G. Stevenson Revocable Trust,
the Bobby G. Stevenson Revocable Trust, and the Dixie Foundation (together with
their affiliates and associates, the “Stockholder Group”). The Stockholder Group
and the Company are each referred to herein as a “Party” and collectively, as
the “Parties.”

 

RECITALS

 

WHEREAS, as of the date hereof, the Stockholder Group beneficially owns
6,382,840 shares of common stock of the Company, par value $0.01 per share
(“Common Stock”); and

 

WHEREAS, the Company and the Stockholder Group have determined to come to an
agreement with respect to the composition of the Board of Directors of the
Company (the “Board”) and certain other matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                      Board Composition and Related Matters.

 

(a)                                 Paul A. Jacobs has informed the Company of
his decision not to seek re-election at the Company’s 2015 Annual Meeting of
Stockholders (the “2015 Annual Meeting”).  The Company shall not re-nominate
Mr. Jacobs as a director of the Board at the 2015 Annual Meeting.  In connection
with the foregoing, the Company shall pay Mr. Jacobs the amount set forth on
Schedule 1(a) in respect of his prior service as chairman and director of the
Board. To fill the vacancy created by Mr. Jacob’s departure from the Board, the
Board shall nominate for election to the Board at the 2015 Annual Meeting an
individual who qualifies as an “independent director” for purposes of the
listing qualification rules of the New York Stock Exchange (the “NYSE”) and
other applicable policies of the Company.

 

(b)                                 The Company represents and warrants to the
Stockholder Group that Professor Dr. Kurt J. Lauk has notified the Company in
writing that he will resign as a director of the Board, effective as of the date
of the 2015 Annual Meeting. To fill the vacancy created by Professor Dr. Lauk’s
departure from the Board, the Board shall appoint to the Board an individual who
qualifies as an “independent director” for purposes of the listing qualification
rules of the NYSE and other applicable policies of the Company.

 

(c)                                  The Company represents and warrants to the
Stockholder Group that Jim Spira has notified the Company in writing that he
will resign as a director of the Board, effective as of the date of the 2015
Annual Meeting. To fill the vacancy created by Mr. Spira’s departure from the
Board, the Board shall appoint to the Board an individual who qualifies as an
“independent director” for purposes of the listing qualification rules of the
NYSE and other applicable policies of the Company.  In connection with
Mr. Spira’s resignation, the Company

 

--------------------------------------------------------------------------------


 

shall pay Mr. Spira the amount set forth on Schedule 1(c) in respect of his
service as a director of the Board.

 

(d)                                 The Special Committee of the Board formed by
resolution of the Board on March 6, 2015 (the “Special Committee”) shall carry
out the functions and duties of the Nominating/Corporate Governance Committee of
the Board (the “Nominating Committee”), in connection with replacing Mr. Jacobs,
Professor Dr. Lauk and Mr. Spira as directors of the Board in accordance with
Sections 1(a) — (c); provided, however, that following the dissolution of the
Special Committee, the Board shall take action to assume such functions and
duties in connection with replacing such directors.  The Parties agree on the
procedures set forth on Schedule 1(d) in relation to the foregoing.

 

(e)                                  Immediately following the execution of this
Agreement, the Board shall appoint Mr. Stevenson as a member of the Special
Committee. The Parties agree on the procedures set forth on Schedule 1(e) in
relation to the foregoing.

 

(f)                                   The Company and Mr. Stevenson agree that,
immediately following the 2015 Annual Meeting, Mr. Stevenson shall serve
temporarily as acting Chairman of the Board with no compensation therefor until
such time as the Board shall appoint a new Chairman of the Board to replace
Mr. Stevenson.

 

(g)                                  The Board shall nominate Mr. Stevenson as a
director of the Board at the Company’s 2016 Annual Meeting of Stockholders to
serve a three-year term.

 

2.                                      Voting.

 

(a)                                 During the time period starting on the date
hereof and ending on the day after the 2017 Annual Meeting of the Company’s
stockholders (the “Commitment Period”), each member of the Stockholder Group
shall, and shall cause its applicable Representatives to, appear in person or by
proxy, or deliver a consent or consent revocation, as applicable, at each
Stockholder Meeting and in respect of any solicitation of written consents of
stockholders and to vote all shares of Common Stock beneficially owned by such
person and over which such person has voting power at such Stockholder Meeting
or solicitation by written consent in favor of each nomination and proposal
recommended by the Board and against each nomination and proposal not
recommended by the Board, as set forth in the Board’s applicable definitive
proxy statement or consent solicitation statement filed in respect thereof.

 

(b)                                 No member of the Stockholder Group shall
execute any proxy card, consent, consent revocation or voting instruction form
in respect of any Stockholder Meeting or action by written consent of
stockholders other than the proxy card, consent, consent revocation and related
voting instruction form being solicited by or on behalf of the Board.  Each
member of the Stockholder Group agrees that it shall not, and that it shall not
permit any of its Representatives to, directly or indirectly, take any action
inconsistent with this Section 2.

 

3.                                      Standstill.  Except as contemplated by
this Agreement, without the prior written consent of the Board, during the
Commitment Period, each member of the Stockholder Group shall not, and shall
cause its Representatives not to, directly or indirectly:

 

2

--------------------------------------------------------------------------------


 

(a)                                 (i) acquire, offer or agree to acquire, or
acquire rights to acquire (except by way of stock dividends or other
distributions or offerings made available to holders of voting securities of the
Company generally on a pro rata basis), directly or indirectly, whether by
purchase, tender or exchange offer, through the acquisition of control of
another person, by joining a group, through swap or hedging transactions or
otherwise, any voting securities of the Company or any voting rights decoupled
from the underlying voting securities which would result in the Stockholder
Group and its Representatives (together with any other person or group) owning,
controlling or otherwise having any beneficial ownership interest in 15.0% or
more of the then-outstanding shares of the Common Stock; or (ii) knowingly sell,
offer or agree to sell, all or substantially all, directly or indirectly,
through swap or hedging transactions or otherwise, the voting securities of the
Company or any voting rights decoupled from the underlying voting securities
held by the Stockholder Group and its Representatives to (A) any Third Party
which would result in such Third Party, together with its Representatives,
having any beneficial ownership interest of 5.0% or more of the then-outstanding
shares of Common Stock (except for Schedule 13G filers that are mutual funds,
pension funds or index funds or similar passive institutional investors with no
known history of activism); or (B) Lone Star Value Investors, LP or any of its
affiliates and associates (“Lone Star Value”).

 

(b)                                 except as contemplated by Section 1(g) of
this Agreement, (i) nominate or recommend for nomination a person for election
at any Stockholder Meeting at which directors of the Board are to be elected or
any solicitation of written consents of stockholders of the Company to remove
any directors of the Board; (ii) initiate, encourage or participate in any
solicitation of proxies or consents in respect of any election contest or
removal contest with respect to the Company’s directors; (iii) submit any
stockholder proposal for consideration at, or bring any other business before,
any Stockholder Meeting; (iv) initiate, encourage or participate in any
solicitation of proxies or consents in respect of any stockholder proposal for
consideration at, or bring any other business before, any Stockholder Meeting;
(v) initiate, encourage or participate in any solicitation of written consents
of stockholders; or (vi) initiate, encourage or participate in any “withhold” or
similar campaign with respect to any Stockholder Meeting or any solicitation of
written consents of stockholders;

 

(c)                                  except as contemplated by Section 1(g) of
this Agreement, form, join or in any way participate in any group with respect
to any voting securities of the Company in connection with any election or
removal contest with respect to the Company’s directors (other than with other
members of the Stockholder Group or one or more of their affiliates to the
extent that any such person signs a joinder to this Agreement reasonably
agreeable to the Company);

 

(d)                                 except as contemplated by Section 2(a) of
this Agreement, deposit any Company voting securities in any voting trust or
subject any Company voting securities to any arrangement or agreement with
respect to the voting thereof;

 

(e)                                  except as contemplated by Section 2(a) of
this Agreement, seek, alone or in concert with others, to amend any provision of
the Company’s articles of incorporation or Bylaws; provided, however, that
nothing herein shall be deemed to restrict the ability of Mr. Stevenson to
propose any changes he deems appropriate in accordance with his fiduciary duties
as a director of the Company;

 

3

--------------------------------------------------------------------------------


 

(f)                                   except as contemplated by Section 2(a) of
this Agreement, effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any acquisition of 15.0% or
more of any securities, or any material assets or businesses, of the Company or
any of its subsidiaries; any tender offer or exchange offer, merger,
acquisition, share exchange or other business combination involving 15.0% or
more of any of the voting securities or any of the material assets or businesses
of the Company or any of its subsidiaries; or any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or any of its subsidiaries or any material portion of its
or their businesses; or

 

(g)                                  enter into any discussions, negotiations,
agreements or understandings with any Third Party with respect to the foregoing,
or advise, assist, encourage or seek to persuade any Third Party to take any
action with respect to any of the foregoing, or otherwise take or cause any
action inconsistent with any of the foregoing.

 

4.                                      Press Release and SEC Filings.

 

(a)                                 No later than four Business Days following
the date hereof or as otherwise agreed to by the Parties, the Company and the
Stockholder Group shall announce the entry into this Agreement and the material
terms hereof by means of a mutually agreed upon press release in the form
attached hereto as Exhibit A or as otherwise agreed to by the Parties (the
“Mutual Press Release”). Prior to the issuance of the Mutual Press Release,
neither the Company nor the Stockholder Group shall issue any press release or
public announcement regarding this Agreement or take any action that would
require public disclosure thereof without the prior written consent of the other
Party.  No Party or any of its Representatives shall make any public statement
(including, without limitation, in any filing required under the Exchange Act)
concerning the subject matter of this Agreement inconsistent with the Press
Release.

 

(b)                                 No later than four Business Days following
the date hereof, the Stockholder Group shall file with the SEC a Schedule 13D,
in compliance with Section 13 of the Exchange Act, reporting its entry into this
Agreement, disclosing applicable items to conform to its obligations hereunder
and appending this Agreement as an exhibit thereto (the “Schedule 13D”).  The
Schedule 13D shall be consistent with the Mutual Press Release and the terms of
this Agreement.  The Stockholder Group shall provide the Company and its
Representatives with a reasonable opportunity to review the Schedule 13D prior
to it being filed with the SEC and consider in good faith any comments of the
Company and its Representatives. The Schedule 13D shall be filed no later than
two Business Days after receipt of comments by the Company and its
Representatives.

 

(c)                                  No later than four Business Days following
the date hereof, the Company shall file with the SEC a Current Report on
Form 8-K, reporting its entry into this Agreement and appending this Agreement
and the Mutual Press Release as an exhibit thereto (the “Form 8-K”).  The
Form 8-K shall be consistent with the Mutual Press Release and the terms of this
Agreement.  The Company shall provide the Stockholder Group and its
Representatives with a reasonable opportunity to review and comment on the
Form 8-K prior to the filing with the SEC and consider in good faith any
comments of the Stockholder Group and its Representatives.

 

4

--------------------------------------------------------------------------------


 

5.                                      Mutual Non-Disparagement.  During the
Commitment Period, each Party shall not, and shall not permit any of its
Representatives to, publicly disparage or criticize (or make any other public
statement or communication that might reasonably be construed to be derogatory,
critical of, negative toward, or detrimental to) the other Party, its business
or any current or former directors, officers or employees of the other Party, as
applicable. Except for amendments to the Schedule 13D made solely to report a
change in the level of ownership of Common Stock, the Stockholder Group shall
not, and shall not permit any of its Representatives to, make any public
announcement or public statement regarding the Company, its business or any
current or former directors, officers or employees of the Company.

 

6.                                      Confidentiality.

 

(a)                                 Each member of the Stockholder Group
acknowledges that certain information concerning the business and affairs of the
Company (“Confidential Information”) may be disclosed to the Stockholder Group
and its Representatives by the Company and its Representatives.  Each member of
the Stockholder Group agrees that the Confidential Information shall be kept
confidential and that the Stockholder Group and its Representatives shall not
disclose any of the Confidential Information in any manner whatsoever without
the specific prior written consent of the Company unless pursuant to paragraph
(b) below; provided, however, that the term “Confidential Information” shall not
include information that (i) was in or enters the public domain, or was or
becomes generally available to the public, other than as a result of the
disclosure by any member of the Stockholder Group or any of its Representatives
in violation of the terms of this Agreement or any other agreement imposing an
obligation on a member of the Stockholder Group or such Representative to keep
such information confidential; or (ii) was independently developed or acquired
by any member of the Stockholder Group without violating any of the obligations
of any member of the Stockholder Group or any of its Representatives under this
Agreement or any other confidentiality agreement, or under any other
contractual, legal, fiduciary or binding obligation of any member of the
Stockholder Group or any of its Representatives and without use of any
Confidential Information.  Each member of the Stockholder Group shall undertake
reasonable precautions to safeguard and protect the confidentiality of the
Confidential Information, to accept responsibility for any breach of this
Section 6 by any of its Representatives, including taking all reasonable
measures (including Proceedings) to restrain its Representatives from prohibited
or unauthorized disclosures or uses of the Confidential Information. For the
avoidance of doubt, the term “Confidential Information” shall include any
information relating to the discussions or negotiations between the Special
Committee and its Representatives, on the one hand, and Lone Star Value and its
Representatives, on the other hand.

 

(b)                                 In the event that any member of the
Stockholder Group or any of its Representatives is required to disclose any
Confidential Information by oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demands or similar
processes (a “Legal Requirement”), such member of the Stockholder Group and its
Representatives shall (i) provide the Company prompt notice of such Legal
Requirement so that the Company may seek an appropriate protective order and
waive compliance with the provisions of this Agreement; and (ii) consult with
the Company as to the advisability of taking legally available steps to resist
or narrow any disclosure pursuant to such Legal Requirement.  If, in the absence
of a protective order or the receipt of a waiver hereunder, such member of the

 

5

--------------------------------------------------------------------------------


 

Stockholder Group is advised by its outside legal counsel that it is legally
required to disclose such Confidential Information, such member of the
Stockholder Group may disclose to the required person that portion (and only
that portion) of the Confidential Information that such counsel has advised it
is required to be disclosed; provided, however, that such member of the
Stockholder Group shall give the Company written notice as far in advance of its
disclosure as is reasonably practicable and shall cooperate using commercially
reasonable efforts in assisting the Company in connection with the Company
seeking to obtain an order or other reliable assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed.

 

(c)                                  For the avoidance of doubt, the obligations
under this Section 6 shall be in addition to, and not in lieu of,
Mr. Stevenson’s confidentiality obligations under Delaware law, applicable
corporate policies of the Company, and the Letter Agreement effective as of
June 16, 2011 by and between Mr. Stevenson and the Company (the “Letter
Agreement”).

 

7.                                      Waiver. The Company hereby waives any
and all rights it may have pursuant to Section 10 (Termination of Benefits) of
the Letter Agreement, solely with respect to any action taken by Mr. Stevenson
and his Representatives and affiliates prior to the date hereof; provided,
however, that such waiver by the Company shall be of no force or effect if any
of the representations and warranties made by the Stockholder Group in
Section 10(a) are inaccurate.

 

8.                                      Compliance with Securities Laws.  Each
member of the Stockholder Group acknowledges that the U.S. securities laws
generally prohibit any person who has received from an issuer material,
non-public information concerning such issuer from purchasing or selling
securities of such issuer or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

 

9.                                      Affiliates and Associates.  The
obligations of each member of the Stockholder Group herein shall be understood
to apply, jointly and severally, to each of their respective affiliates and
associates, and their respective Representatives, and each member of the
Stockholder Group agrees that it shall cause each of its respective affiliates
and associates and their Representatives to abide by the terms of this Agreement
as if such affiliates and associates and their Representatives were parties to
this Agreement.

 

10.                               Representations and Warranties.

 

(a)                                 Mr. Stevenson represents and warrants that
he is sui juris and of full capacity. Each member of the Stockholder Group
represents and warrants that it has full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and that this Agreement has been duly and
validly executed and delivered by each member of the Stockholder Group,
constitutes a valid and binding obligation and agreement of each member of the
Stockholder Group and is enforceable against each member of the Stockholder
Group in accordance with its terms.  Each member of the Stockholder Group
represents and warrants that, as of the date of this Agreement, the Stockholder
Group beneficially owns 6,382,840 shares of the Common Stock, has voting
authority over such shares, and owns no Synthetic Equity Interests or any Short
Interests in the

 

6

--------------------------------------------------------------------------------


 

Company.  Each member of the Stockholder Group represents and warrants that it
has not formed, and is no member of, any group with any other person in respect
of any securities of the Company (other than a group that includes all or some
of the persons identified on the Schedule 13G filed by the Stockholder Group on
February 11, 2013).  Mr. Stevenson represents and warrants that (i) since
October, 2014, neither he nor any of his Representatives has had any discussions
or negotiations, either written or oral, with Lone Star Value or any of its
affiliates, associates or Representatives (except for one telephone call between
Mr. Stevenson’s outside counsel and Lone Star Value’s outside counsel on or
about March 9, 2015) and (ii) there are no contracts, arrangements,
understandings or relationships (legal or otherwise) existing between
Mr. Stevenson and Lone Star Value or any of its affiliates, associates or
Representatives (except that Mr. Stevenson serves together with Richard K.
Coleman on the Board).

 

(b)                                 The Company hereby represents and warrants
that it has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and to consummate the transactions contemplated
hereby, and that this Agreement has been duly and validly authorized, executed
and delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms.

 

11.                               Termination.  This Agreement shall terminate
following the end of the Commitment Period.  Notwithstanding the foregoing,

 

(a)                                 the obligations of the Stockholder Group
pursuant to Section 2, Section 3 and Section 5 shall terminate immediately in
the event the Company materially breaches its obligations or representations and
warranties in Section 1 or Section 5 or the representations and warranties in
Section 10(b) if such breach has not been cured within 30 days following written
notice of such breach or any of Messrs. Jacobs, Lauk or Mr. Spira remain on the
Board after the 2015 Annual Meeting; provided, however, that any termination in
respect of a breach of Section 5 requires a determination of a court of
competent jurisdiction that the Company has materially breached Section 5; and

 

(b)                                 the obligations of the Company pursuant to
Section 1, Section 5 and Section 7 shall terminate immediately in the event the
Stockholder Group materially breaches its obligations in Section 2, Section 3 or
Section 5 or the representations and warranties in Section 10(a) if such breach
has not been cured within 30 days following written notice of such breach;
provided, however, that any termination in respect of a breach of Section 5
requires a determination of a court of competent jurisdiction that the
Stockholder Group has materially breached Section 5.

 

12.                               Expenses.  Each Party shall be responsible for
its own fees and expenses incurred in connection with the negotiation, execution
and effectuation of this Agreement and the transactions contemplated hereby.

 

13.                               Notices.  All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given when
delivered by hand, with written confirmation of receipt; upon sending if sent by
facsimile to the facsimile numbers below, with electronic confirmation of
sending; one

 

7

--------------------------------------------------------------------------------


 

day after being sent by a nationally recognized overnight carrier to the
addresses set forth below; or when actually delivered if sent by any other
method that results in delivery, with written confirmation of receipt:

 

If to the Company:

 

CIBER, Inc.
6363 South Fiddler’s Green Circle
Suite 1400
Greenwood Village, Colorado 80111
Attention: General Counsel
Facsimile: (303) 224-4125

 

 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760
Attention: Kai H. Liekefett, Esq.
Facsimile: (713) 615-5678

If to the Stockholder Group:

 

Bobby G. Stevenson
5251 DTC Parkway, Suite 285
Greenwood Village, Colorado 80111
Facsimile: (303) 221-3626

 

with a copy (which shall not constitute notice) to:



Jones & Keller, P.C.
1999 Broadway, Suite 3150
Denver, Colorado 80202
Attention: Reid A. Godbolt, Esq.
Facsimile: (303) 573-8133

 

14.                               Governing Law; Jurisdiction; Jury Waiver. 
This Agreement, and any disputes arising out of or related to this Agreement
(whether for breach of contract, tortious conduct or otherwise), shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to its conflict of laws principles.  The Parties
agree that exclusive jurisdiction and venue for any lawsuit, claim or other
proceeding arising out of or related to this Agreement (collectively,
“Proceedings”) shall exclusively lie in the Court of Chancery of the State of
Delaware or, if such Court does not have subject matter jurisdiction, to the
Superior Court of the State of Delaware or, if jurisdiction is vested
exclusively in the Federal courts of the United States, the Federal courts of
the United States sitting in the State of Delaware, and any appellate court from
any such state or Federal court.  Each Party waives any objection it may now or
hereafter have to the laying of venue of any such Proceeding, and irrevocably
submits to personal jurisdiction in any such court in any such Proceeding and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any court that any such Proceeding brought in any such court has been
brought in any inconvenient forum.  Each Party consents to accept service of
process in any Proceeding by service of a copy thereof upon either its
registered agent in the State of Delaware or the Secretary of State of the State
of Delaware, with a copy delivered to it by certified or registered mail,
postage prepaid, return receipt requested, addressed to it at the address set
forth in Section 13.  Nothing contained herein shall be deemed to affect the
right of any Party to serve process in any manner permitted by law.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING.

 

15.                               Specific Performance.  Each member of the
Stockholder Group, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party would occur
in the event any provision of this Agreement were not performed in accordance
with such provision’s specific terms or were otherwise breached and that such
injury

 

8

--------------------------------------------------------------------------------


 

would not be adequately compensable by the remedies available at law (including
the payment of money damages).  It is accordingly agreed that each member of the
Stockholder Group, on the one hand, and the Company, on the other hand (the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
Party hereto shall not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity.  This Section 15 shall not be the exclusive
remedy for any violation of this Agreement.

 

16.                               Certain Definitions and Interpretations.  As
used in this Agreement:  (a) “Annual Meeting” means each annual meeting of
stockholders of the Company and any adjournment, postponement, reschedulings or
continuations thereof; (b) “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder; (c) the
terms “affiliate,” “associate,” “beneficial ownership,” “group,” “person,”
“proxy,” and “solicitation” (and any plurals thereof) have the meanings ascribed
to such terms under the Exchange Act; (d) the term “Business Day” means any day
that is not a Saturday, Sunday or other day on which commercial banks in the
State of Colorado are authorized or obligated to be closed by applicable law;
(e) the term “Representatives” means a person’s affiliates and associates and
its and their respective directors, officers, employees, partners, members,
managers, consultants, legal or other advisors, agents and other
representatives; (f) the term “SEC” means the U.S. Securities and Exchange
Commission; (g) “Short Interests” means any agreement, arrangement,
understanding or relationship, including any repurchase or similar so-called
“stock borrowing” agreement or arrangement, engaged in, directly or indirectly,
by such person, the purpose or effect of which is to mitigate loss to, reduce
the economic risk (of ownership or otherwise) of shares of any class or series
of the Company’s equity securities by, manage the risk of share price changes
for, or increase or decrease the voting power of, such person with respect to
the shares of any class or series of the Company’s equity securities, or which
provides, directly or indirectly, the opportunity to profit from any decrease in
the price or value of the shares of any class or series of the Company’s equity
securities; (h) “Stockholder Meeting” means each annual or special meeting of
stockholders of the Company, or any other meeting of stockholders held in lieu
thereof, and any adjournment, postponement, reschedulings or continuations
thereof; (i) “Synthetic Equity Interests” means any derivative, swap or other
transaction or series of transactions engaged in, directly or indirectly, by
such person, the purpose or effect of which is to give such person economic risk
similar to ownership of equity securities of any class or series of the Company,
including due to the fact that the value of such derivative, swap or other
transactions are determined by reference to the price, value or volatility of
any shares of any class or series of the Company’s equity securities, or which
derivative, swap or other transactions provide, directly or indirectly, the
opportunity to profit from any increase in the price or value of shares of any
class or series of the Company’s equity securities, without regard to whether
(i) the derivative, swap or other transactions convey any voting rights in such
equity securities to such person; (ii) the derivative, swap or other
transactions are required to be, or are capable of being, settled through
delivery of such equity securities; or (iii) such person may have entered into
other transactions that hedge or mitigate the economic effect of such
derivative, swap or other transactions; and (j) the term “Third Party” means any
person that is not a Party, a member of the Board, a director or officer of the
Company, or legal counsel to any Party.  In this Agreement, unless a clear
contrary intention appears, (i) the word “including” (in its various forms)
means “including, without limitation;” (ii) the words “hereunder,” “hereof,”
“hereto” and words of similar import are references in this Agreement as a whole
and not to any

 

9

--------------------------------------------------------------------------------


 

particular provision of this Agreement; (iii) the word “or” is not exclusive;
and (iv) references to “Sections” in this Agreement are references to Sections
of this Agreement unless otherwise indicated.

 

17.                               Miscellaneous.

 

(a)                                 Except for the Letter Agreement, this
Agreement contains the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof and thereof.

 

(b)                                 This Agreement is solely for the benefit of
the Parties and is not enforceable by any other persons.

 

(c)                                  This Agreement shall not be assignable by
operation of law or otherwise by a Party without the consent of the other
Party.  Subject to the foregoing sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by and against the permitted
successors and assigns of each Party.

 

(d)                                 Neither the failure nor any delay by a Party
in exercising any right, power or privilege under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any right, power or
privilege hereunder.

 

(e)                                  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.  It is hereby
stipulated and declared to be the intention of the Parties that the Parties
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, void or
unenforceable.  In addition, the Parties agree to use their reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

(f)                                   Any amendment or modification of the terms
and conditions set forth herein or any waiver of such terms and conditions must
be agreed to in a writing signed by each Party.

 

(g)                                  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, shall have
the same effect as physical delivery of the paper document bearing the original
signature.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

BOBBY G. STEVENSON

 

 

 

/s/ Bobby G. Stevenson

 

Bobby G. Stevenson

 

 

 

 

 

1989 BOBBY G. STEVENSON REVOCABLE TRUST

 

 

 

 

 

By:

/s/ Bobby G. Stevenson

 

Name: Bobby G. Stevenson

 

Title: Trustee

 

 

 

 

 

BOBBY G. STEVENSON REVOCABLE TRUST

 

 

 

 

 

By:

/s/ Bobby G. Stevenson

 

Name: Bobby G. Stevenson

 

Title: Trustee

 

 

 

 

 

DIXIE FOUNDATION.

 

 

 

 

 

By:

/s/ Bobby G. Stevenson

 

Name: Bobby G. Stevenson

 

Title: Trustee

 

 

 

 

 

CIBER, INC.

 

 

 

 

 

By:

/s/ Stephen Kurtz

 

Name:

Stephen Kurtz

 

Title:

Chairman of the Special Committee

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Mutual Press Release

 

A-1

--------------------------------------------------------------------------------


 

Ciber Announces Plan to Enhance Board Composition by

Adding Three New Independent Directors

 

Enters into Support Agreement with Founder Bobby G. Stevenson

 

GREENWOOD VILLAGE, Colo., MONTH XX, 2015 — Ciber, Inc. (NYSE: CBR), a leading
global information technology consulting, services and outsourcing company,
today announced that its Board of Directors has adopted a plan to enhance the
overall composition of the Board by seeking to add three new independent
directors.  The Board is actively recruiting new candidates and has engaged a
leading executive search firm to help identify strong nominees.

 

Following Lone Star Value Investors, LP’s public letter on February 27, 2015,
Ciber created a Special Committee of the Board composed entirely of independent
directors to evaluate the composition of the Board.  The Special Committee is
focused on ensuring the Company’s directors have the appropriate mix of skills
and experience necessary to support Ciber’s management team in devising and
implementing the optimal strategy to create shareholder value.

 

“Given our ever-evolving industry, the Board believes it is essential to
regularly add new directors and to broaden the expertise, experience, diversity
and perspectives of the Board,” said Stephen S. Kurtz, Chairman of the Special
Committee.  “We look forward to working collaboratively with the new directors
to continue advancing Ciber’s position as a leading global IT consulting company
and to enhancing value for all Ciber shareholders.”

 

As part of the plan, Paul A. Jacobs, non-executive chairman, Professor Dr. Kurt
J. Lauk and James C. Spira will leave the Board on the date of the Company’s
2015 Annual Meeting.  Following the 2015 Annual Meeting, Bobby G. Stevenson,
Ciber co-founder and a member of the Board, will serve as acting chairman until
a new chairman has been identified.

 

Mr. Kurtz added, “On behalf of the entire Board, I would like to thank Paul,
Kurt and Jim for their numerous contributions to Ciber.  They have provided
valuable insight and direction, and we wish them luck in their future
endeavors.”

 

In connection with the appointment of three new independent directors, the
Company has entered into a support agreement with Mr. Stevenson, who owns
approximately 6.4 million shares of Ciber common stock representing
approximately 8.1 % of the Company’s outstanding shares.  Under the agreement,
Mr. Stevenson has agreed to vote his shares in accordance with all of the
proposals recommended by the Board until the 2017 Annual Meeting.

 

“The Ciber Board is committed to enhancing shareholder value, and we believe the
plan announced today will significantly enhance the composition of the Board and
benefit all shareholders,” said Mr. Stevenson.  “As one of Ciber’s largest
shareholders, I fully support our CEO, Michael Boustridge, and the rest of the
Company’s management team, who have worked tirelessly to reposition the Company
to address the dynamic trends in the industry and deliver future growth.  By
continuing to offer clients the capabilities and services that help them get the
most out of their technology investment, I am confident that Ciber will create
enhanced value for our shareholders.”

 

Additional details regarding the agreement entered into by Ciber with
Mr. Stevenson will be filed with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Vinson & Elkins LLP and Bryan Cave LLP served as legal advisor to Ciber. 
Mr. Stevenson was represented by Jones & Keller, P.C.

 

Forward-Looking Statements

 

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995 relating to our operations,
results of operations and other matters that are based on our current
expectations, estimates, forecasts and projections. Words, such as “anticipate,”
“believe,” “could,” “expect,” “estimate,” “intend,” “may,” “opportunity,”
“plan,” “positioned,” “potential,” “project,” “should,” and “will” and similar
expressions, are intended to identify these forward-looking statements. These
statements are not guarantees of future performance and involve risks,
uncertainties and assumptions that are difficult to predict. Forward-looking
statements are based on assumptions as to future events that may not prove to be
accurate. Risks, uncertainties and other factors that could cause actual results
to differ materially from those expressed or implied by our forward-looking
statements include, but are not limited to, risks that: our results of
operations may be adversely affected if we are unable to execute on the key
elements of our strategic plan or our strategic plan proves to be less
successful than anticipated; if we are not able to anticipate and keep pace with
rapid changes in technology, our business may be negatively affected;  a data
security or privacy breach could adversely affect our business; we may
experience declines in revenue and profitability if we do not accurately
estimate the cost of engagements conducted on a fixed-price basis; our business
could be adversely affected if our clients are not satisfied with our services,
and we could face damage to our professional reputation and/or legal liability;
termination of a contract by a significant client and/or cancellation with short
notice could adversely affect our results of operations; our results of
operations can be adversely affected by economic conditions and the impacts of
economic conditions on our clients’ operations and technology spending; if we do
not continue to improve our operational, financial and other internal controls
and systems to manage our growth and size or if we are unable to enter, operate
and compete effectively in new geographic markets, our results of operations may
suffer and the value of our business may be harmed; our brand and reputation are
key assets and competitive advantages of our Company and our business may be
affected by how we are perceived in the marketplace; our future success depends
on our ability to continue to retain and attract qualified sales, delivery and
technical employees; we cannot guarantee that we are in compliance with all
applicable laws and regulations; if we are unable to protect our intellectual
property rights from unauthorized use or infringement by third parties, our
business could be adversely affected; our services or solutions could infringe
upon the intellectual property rights of others, or we might lose our ability to
utilize rights we claim in intellectual property or the intellectual property of
others; if we are unable to collect our receivables, our results of operations
and cash flows could be adversely affected; our credit agreement, an asset-based
loan facility, limits our operational and financial flexibility; our revenues,
operating results and profitability will vary from quarter to quarter and may
result in increased volatility in the price of our stock; our international
operations expose us to additional risks that could have adverse effects on our
business and operating results; the IT services industry, in the U.S. and
internationally, is highly competitive, with increased focus on offshore
capability and we may not be able to compete effectively in this evolving
marketplace; our operations are vulnerable to disruptions that may impact our
results of operations and from which we may not recover; we might not be
successful at identifying, acquiring, or integrating businesses or entering into
joint ventures; we could incur additional losses due to further impairment in
the carrying value of our goodwill; we depend on contracts with various public
sector agencies for a significant portion of our revenue and, if the spending
policies or budget priorities of these agencies change, we could lose revenue;
unfavorable government audits could require us to adjust previously reported
operating results, to forego anticipated revenue and subject us to penalties and
sanctions; we have adopted anti-takeover defenses that could make it difficult
for another company to acquire control of Ciber or limit the price investors
might be willing to pay for our stock, thus affecting the market price of our
securities.  For a more detailed discussion of these factors, see the
information under the “Risk Factors” heading in our Annual Report on Form 10-K
for the year ended December 31, 2014, and other documents filed with or
furnished to the Securities and Exchange Commission. We undertake no

 

--------------------------------------------------------------------------------


 

obligation to publicly update any forward-looking statements in light of new
information or future events. Readers are cautioned not to put undue reliance on
forward-looking statements.

 

About Ciber, Inc.

 

Ciber is a leading global IT consulting company with some 6,500 consultants and
contractors in North America, Europe and Asia/Pacific, and approximately $1
billion of annual business. Client focused and results driven, Ciber partners
with organizations to develop technology strategies and solutions that deliver
tangible business value.  Founded in 1974, the company trades on the New York
Stock Exchange (NYSE: CBR). For more information, visit www.ciber.com.

 

Important Additional Information

 

The Company, its directors and certain of its executive officers may be deemed
to be participants in the solicitation of proxies from the Company’s
stockholders in connection with the matters to be considered at the Company’s
upcoming 2015 Annual Meeting.  The Company intends to file a proxy statement and
proxy card with the U.S. Securities and Exchange Commission (the “SEC”) in
connection with any such solicitation of proxies from the Company’s
stockholders. STOCKHOLDERS OF THE COMPANY ARE STRONGLY ENCOURAGED TO READ SUCH
PROXY STATEMENT, ACCOMPANYING PROXY CARD AND ALL OTHER DOCUMENTS FILED WITH THE
SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE AS THEY WILL
CONTAIN IMPORTANT INFORMATION. Exhibit 99.1 to the Company’s Form 8-K filed on
the date hereof contains information regarding the direct and indirect
interests, by security holdings or otherwise of the Company’s directors and
executive officers in the Company’s securities.  In the event that holdings of
the Company’s securities change from the amounts disclosed in such Form 8-K, the
changes will be set forth in SEC filings on Forms 3, 4, and 5.  More detailed
and updated information regarding the identity of potential participants, and
their direct or indirect interests, by security holdings or otherwise, will be
set forth in the proxy statement and other materials to be filed with the SEC in
connection with the Company’s upcoming 2015 Annual Meeting. Stockholders will be
able to obtain any proxy statement, any amendments or supplements to the proxy
statement and other documents filed by the Company with the SEC at no charge at
the SEC’s website at www.sec.gov.  Copies will also be available at no charge at
the Company’s website at www.ciber.com in the section “Investor Relations”.

 

Contact:

 

Investor Relations:

 

Christian Mezger

303-267-3857

cmezger@ciber.com

 

Media Relations:

 

Bonnie Bird

303-220-0100

bbird@ciber.com

 

--------------------------------------------------------------------------------